Citation Nr: 0918573	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  05-40 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Evaluation of fatigue due to toxin exposure, currently rated 
as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from November 1971 to April 
1972 and from November 1990 to May 1991.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  
In that decision, the RO effectuated the Board's grant of 
service connection for fatigue due to toxin exposure and 
assigned a noncompensable evaluation.  The Veteran disagreed 
with the rating assigned.

The appeal was remanded for additional development in October 
2008.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In the October 2008 remand, the Board directed that records 
pertaining to a Worker's Compensation claim be obtained and 
associated with the record.  A VA examination was also 
ordered.  Although the VA examination was carried out, the 
record reflects that records pertaining to a Worker's 
Compensation claim were not obtained because the veteran 
failed to execute a waiver.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a remand by 
the Board imposes upon the Secretary of the VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Where the remand orders of the Board are not complied with, 
the Board errs in failing to insure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  However, the veteran's own 
actions have prevented compliance with the development.

Additionally, the Board notes that during his November 2008 
examination, the Veteran reported that he was in receipt of 
Social Security Administration (SSA) disability benefits.  As 
records supportive of the Veteran's claims might be in the 
possession of the SSA, the AOJ should obtain any records 
pertaining to the Veteran's receipt of SSA disability 
benefits, to include the medical records on which the SSA's 
disability determination was made.

The veteran is informed that he is under an obligation to 
comply with appropriate development, to include executing 
release forms.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the appropriate agency 
any records pertaining to a Worker's 
Compensation claim in 2004.  If the 
agency holding such records requires a 
signed release, the AOJ should obtain 
such from the Veteran.  All attempts to 
obtain these records should be documented 
in the claims file.  (The veteran is 
being proved a second opportunity to 
comply.)

2.  Obtain a copy of the SSA's decision 
awarding the Veteran disability benefits 
and copies of the records on which SSA 
based the initial award of benefits.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.

3.  If the Veteran continues to not 
cooperate, the claims file may be 
returned to the Board.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




